1

2

3

4

5

6

7

8

9
                         UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA
11

12
     VICTOR ELIAS, an individual,          Case No. 2:19-cv-02569-JAK-AGR
13
     Plaintiff,                            ORDER RE JOINT STIPULATION
14                                         TO DISMISS ACTION WITH
15   v.                                    PREJUDICE (DKT. 14)

16
     BUZZFEED, INC., a Delaware            JS-6
17   Corporation, and DOES 1 through 10,
18
     Defendants.
19

20

21

22

23

24

25

26

27

28
1

2          Having reviewed the stipulation of the parties to dismiss this action with
3    prejudice, and finding good cause thereon, the Court APPROVES the Stipulation.
4    This action is dismissed with prejudice, with each party to bear their respective
5    costs and attorneys’ fees as incurred against one another.
6          IT IS SO ORDERED.
7

8
     Dated: July 30, 2019                   __________________________________
9                                           JOHN A. KRONSTADT
                                            UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
